 

PRE-MERGER LOAN AND FUNDING AGREEMENT


This Pre-Merger Loan and Funding Agreement (hereinafter the “Agreement”) is
entered into and shall become effective as of February 26, 2015, by and between
VICTORY ENERGY CORPORATION, a Nevada corporation (“Victory”), and LUCAS ENERGY,
INC., a Nevada corporation (“Lucas”). Victory and Lucas are referred to
individually as a “Party” and, collectively, as the “Parties.”


BACKGROUND


On February 3, 2015, Victory and Lucas entered into a Letter of Intent for
Business Combination between Victory and Lucas (the “Letter of Intent”) that
outlines the proposed terms under which Victory and Lucas plan to combine
through a merger (the “Merger”). The terms outlined in the Letter of Intent are
to become the basis of a Definitive Merger Agreement between Victory and Lucas
(the “Definitive Agreement”) and the consummation of the Merger will be subject
to the Parties entering into the Definitive Agreement and satisfying the various
conditions to closing that will be included in the Definitive Agreement. The
Parties expect that upon consummation of the Merger, Navitus Energy Group, a
Texas general partnership (“Navitus”) and the shareholders of Victory
collectively will own approximately 60% of the combined publicly traded company
that results from the Merger (the “Combined Company”) on a fully-diluted basis
and the Lucas shareholders will own the remaining 40% of the Combined Company on
a fully-diluted basis.


In anticipation of the Merger, Victory desires to provide Lucas with loans
necessary to allow Lucas to meet its working capital requirements and to pay
down certain of its accounts payable so that it can maintain key vendors and
cover its transaction costs during the period prior to the Merger and Lucas
desires that Victory provide such loans. As collateral for the loans that will
be made by Victory to Lucas, Lucas will pledge to Victory shares of Lucas Common
Stock pursuant to a pledge and security agreement in the form of Exhibit A to
this Agreement (the “Pledge Agreement”).


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:


1.Loans to Lucas.
(a)    Initial Draw. On the terms and subject to the conditions hereinafter set
forth, Victory agrees to lend to Lucas upon written request in accordance with
the Note (as defined below) and this Agreement up to Two Million Dollars
($2,000,000) (the “Loan”). On the date hereof, Victory shall advance to Lucas
Two Hundred and Fifty Thousand Dollars ($250,000) (the “Initial Draw”). The
Initial Draw shall be used as expressly provided in the Disbursement
Instructions (as defined below) and not for any other purpose.






--------------------------------------------------------------------------------

 

(b)    Subsequent Draws. If the Initial Draw is less than $2,000,000, Lucas may,
in its sole discretion, notify Victory in writing that it desires to draw (each
a “Draw”) some or all of the remaining balance in amounts and at times that are
consistent with the Budget (as defined below). To be valid, any such
notification (a “Draw Notification”) must (i) be received by Victory before the
sooner of (a) the date that the Parties terminate the Letter of Intent or, if
the Definitive Agreement is entered into, the date that the Parties terminate
the Definitive Agreement such that the Merger will not occur, or (b) the first
anniversary of the date hereof and (ii) specify the amount being borrowed (which
shall not exceed $2,000,000 minus the Initial Draw and all prior Draws). Within
twenty (20) days after Victory’s receipt of a Draw Notification (or such other
date as Victory and Lucas may mutually agree in writing), Victory and Lucas
shall be obligated to complete the specified Draw, so long as there is no
existing or reasonably anticipated default by Lucas under this Agreement or any
Closing Document (as defined below); provided, however, that notwithstanding the
foregoing, Lucas may withdraw a Draw Notification by written notice to Victory
that is received at least three (3) days prior to the date that has been
mutually agreed to by the Parties to complete the specified Draw. For each Draw,
Lucas shall execute an amendment to the Note to add thereto the principal amount
of such Draw and Victory shall disburse the amount of the Draw by wire transfer
of immediately available funds in United States Dollars to the account specified
by Lucas in writing.
(c)    Note. The Loan shall be evidenced by a Secured Subordinated Delayed Draw
Term Note in the form attached as Exhibit B in the principal amount of up to
$2,000,000 that bears interest at the applicable federal rate (the “Note”).
Principal and interest on the Note shall be due and payable in the manner and at
the times set forth in the Note. The Note shall contain provisions that permit
Lucas to pay amounts due under the Note in kind in lieu of a cash payment.
Should the principal of, or any installment of interest on, the Note become due
and payable on any day other than a business day, the maturity thereof shall be
extended to the next succeeding business day, and interest shall be payable with
respect to such extension. All payments on the Note shall be made to Victory at
its address as specified on the signature page to this Agreement in federal or
other immediately available funds.
(d)    Use of Proceeds. Lucas shall use the net Initial Draw and any subsequent
Draws only for the uses specified in the Disbursement Instructions (as defined
below) unless otherwise agreed to in writing by Victory.
(e)    Compliance with Budget. Lucas and Victory have mutually agreed upon a 12
month working consolidated financial and operating budget, which has been
approved by the Chief Executive Officer and the Chief Financial Officer of each
of Lucas and Victory (the “Budget”). The Budget is intended to be a working
budget that will evolve and be updated over time on a weekly basis and otherwise
as circumstances change prior to the Merger. The Budget is intended to
prioritize the payment of expenses in a manner designed to ensure that the
Merger is consummated. The Budget governs the utilization of Lucas’ cash and
credit during the period prior to the consummation of the Merger and provides a
monthly breakdown of expenses and uses of cash and credit available to Lucas.
Lucas shall not use any of its cash or credit to make payments to any third
parties except in accordance with the Budget. The Budget may be modified by the
mutual agreement of the Chief Financial Officer of each of Lucas and Victory.

2



--------------------------------------------------------------------------------

 

(f)    Pledge Agreement. On the Closing Date (as defined below) Victory and
Lucas shall enter into the Pledge Agreement. Pursuant to the Pledge Agreement,
in connection with each Draw, Lucas shall pledge to Victory a number of shares
of Lucas common stock, $0.001 par value per share (“Common Stock”) that is equal
to quotient of the amount of the Draw, divided by the volume weighted average
closing price of Lucas Common Stock over the twenty (20) trading day period
prior to the date that the Draw is made. These pledged shares shall constitute
collateral security for Lucas’ obligations under the Note, this Agreement and
the other Closing Documents. The number of shares of Lucas common stock to be
pledged under the Pledge Agreement shall not exceed 19.9% of the issued and
outstanding common stock of Lucas without the prior written consent of Lucas and
its stockholders in accordance with exchange listing requirements; provided,
however, that if Lucas is unable to pledge sufficient shares as a result of such
limitation, it shall in lieu of pledging additional shares provide other
consideration having an equal value as mutually determined by Lucas and Victory.
(g)    Closing. The date of the Closing (the “Closing” and such date, the
“Closing Date”) of the Loan shall be the date hereof, or such other date as the
Parties may mutually agree in writing. On or before the Closing Date, Lucas
shall deliver to Victory originals of the following items (collectively, the
“Closing Documents”): (A) this Agreement, (B) the Note, (C) the Pledge
Agreement, (D) a guaranty from each subsidiary of Lucas, if Lucas has any
subsidiaries, in the form of Exhibit C to this Agreement (each a “Subsidiary
Guaranty” and, collectively, the “Subsidiary Guarantees”), (E) the Disbursement
Instructions (as defined below), and (F) such agreements or other items as may
be reasonably requested by Victory or this Agreement or any of the other
documents specified herein, with each of the foregoing duly authorized and
executed by Lucas and/or any other parties thereto (other than Victory). On or
before the Closing Date, Victory shall deliver to Lucas executed originals of
those Closing Documents that are to be signed by Victory.
(h)    Payment and Distribution of Documents at the Closing. Victory shall pay
the Initial Draw by wire transfer of immediately available funds in United
States Dollars and shall be responsible for disbursement of those amounts
according to disbursement instructions to be mutually agreed upon between
Victory and Lucas (the “Disbursement Instructions”). Separate Disbursement
Instructions shall be a condition to the funding of each subsequent Draw. The
Disbursement Instructions shall allocate the proceeds of each Draw to the
specific uses therefor.
2.    Representations and Warranties of Victory. Victory represents and warrants
to Lucas that the statements contained in this Section 2 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 2).
(a)    Authorization; Enforcement. Those Closing Documents to be signed by
Victory have been duly and validly authorized, executed and delivered by Victory
and are each valid and binding agreements of Victory enforceable in accordance
with their respective terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally.

3



--------------------------------------------------------------------------------

 

(b)    Organization. Victory is duly incorporated and existing in good standing
under the laws of the State of Nevada and has the requisite power to own its
properties and to carry on its business as now being conducted.
(c)    Investment Purposes; Compliance With 1933 Act. Victory is acquiring the
Note through the making of the Loan for its own account for investment only and
not with a view towards, or in connection with, the public sale or distribution
thereof, except pursuant to sales registered, or exempt from registration, under
the Securities Act of 1933, as amended (the “1933 Act”) and applicable state
securities laws. Victory does not by its representations in this Section 2(c)
agree to hold the Note for any minimum or other specific term, and reserves the
right to dispose of the Note at any time in accordance with the foregoing
restrictions.
(d)    Accredited Investor Status. Victory is an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act. Victory has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment being made pursuant to this
Agreement. Victory (i) understands that its investment in the Note involves a
high degree of risk, (ii) is aware that it may be required to bear the economic
risk of its investment for an indefinite period of time and (iii) is able to
bear such risk, including loss of principal.
(e)    Reliance on Exemptions. Victory understands that the Note being offered
and sold to it in reliance on specific exemptions from the registration
requirements of applicable federal and state securities laws, and that Lucas is
relying upon the truth and accuracy of, and Victory’s compliance with, the
representations, warranties, agreements and covenants of Victory set forth
herein in order to determine the availability of such exemptions and the
eligibility of Victory to acquire the Note.
(f)    Information. Victory and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of Lucas and the
offer and sale of the Note that have been reasonably requested by Victory.
Victory and its advisors, if any, have been afforded the opportunity to ask all
questions of Lucas’ management as they have in their discretion deemed
advisable. Victory has sought such accounting, legal and tax advice as it has
considered necessary to an informed investment decision with respect to its
investment in the Note.     
(g)    No Government Review. Victory understands that no United States federal
or state agency or any other government or governmental agency has approved or
made any recommendation or endorsement of the Note or the fairness or
suitability of the investment in Note, nor have such authorities passed upon or
endorsed the merits of the offering of the Note.
(h)    Transfer or Resale. Victory understands that: (i) the Note has not been
and is not being registered under the 1933 Act or any state securities laws, and
may not be offered for sale, sold or otherwise transferred unless either (A)
subsequently registered thereunder or (B) such offer, sale or other transfer is
in compliance with applicable federal and state securities laws, including the
1933 Act, and (ii) neither Lucas nor any other individual or entity is under any
obligation to register the Note under the 1933 Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder.

4



--------------------------------------------------------------------------------

 

(i)    Legend. Victory understands that until such time as the Note has been
registered under the 1933 Act or otherwise may be sold by Victory pursuant to
Rule 144 (or any applicable rule which operates to replace Rule 144) promulgated
under the 1933 Act), the Securities shall bear a restrictive legend in
substantially the following form:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”). THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE APPLICABLE LAWS OR (II) AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO
THE ISSUER IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ISSUER, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE APPLICABLE LAWS.


3.    Representations and Warranties of Lucas. Lucas represents and warrants to
Victory that the statements contained in this Section 3 are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3), except as
set forth in Annex I attached hereto.
(a)    Organization, Standing and Power. Lucas is duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on Lucas, a material adverse effect on the ability of Lucas to
perform its obligations under this Agreement or on the ability of Lucas to
consummate the transactions contemplated hereby or by the Letter of Intent (a
“Lucas Material Adverse Effect”). Lucas is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties makes such qualification necessary and where the failure to so
qualify would reasonably be expected to have a Lucas Material Adverse Effect.
(b)    Subsidiaries; Equity Interests. Lucas does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.
(c)    Capital Structure. The authorized capital stock of Lucas consists of
100,000,000 shares of common stock, $0.001 par value per share and 10,000,000
shares of preferred stock, $0.001 par value per share. Of the authorized
preferred stock, 2,000 shares are designated as Series A Convertible Preferred
Stock and 3,000 shares are designated as Series B Convertible

5



--------------------------------------------------------------------------------

 

Preferred Stock. No other class or series of capital stock is authorized or
outstanding. As of the date hereof and immediately prior to the Closing, (a)
32,020,515 shares of Lucas’ common stock are issued and outstanding, (b) 500
shares of Lucas Series A Convertible Preferred Stock are issued and outstanding,
(c) no shares of Lucas Series B Convertible Preferred Stock are issued and
outstanding, and (d) 36,900 shares of Lucas’ common stock and no shares of Lucas
preferred stock are held by Lucas in its treasury. Except as set forth above, no
shares of capital stock or other voting securities of Lucas were issued or
outstanding. Except for shares reserved for issuance upon (i) conversion of
outstanding shares of preferred stock, (ii), issuances under and pursuant to
stock incentive plans, (iii) exercise of outstanding warrants and options, and
(iv) in connection with Lucas’ shelf Form S-3 registration statement, no shares
are reserved for issuance. All outstanding shares of the capital stock of Lucas
are, and all such shares that may be issued prior to the date hereof will be
when issued, duly authorized, validly issued, fully paid and nonassessable and
not subject to or issued in violation of any purchase option, call option, right
of first refusal, preemptive right, subscription right or any similar right
under any provision of the Nevada Revised Statutes, Lucas’ articles of
incorporation as amended to date (the “Lucas Charter”), or Lucas’ bylaws as
amended to date (the “Lucas Bylaws”) or any Contract (as defined below) to which
Lucas is a party or otherwise bound. There are not any bonds, debentures, notes
or other indebtedness of Lucas having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Lucas’ common stock may vote (“Voting Lucas Debt”). As of the date of
this Agreement, except as otherwise set forth in Lucas’ SEC Reports (defined
below), there are not any options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which Lucas is a party or by which it is bound (a) obligating Lucas to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, Lucas or any Voting Lucas Debt, (b) obligating Lucas
to issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (c) that give any
person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
of Lucas. As of the date of this Agreement, there are not any outstanding
contractual obligations of Lucas to repurchase, redeem or otherwise acquire any
shares of capital stock of Lucas.
(d)    Authority; Execution and Delivery; Enforceability. The execution and
delivery by Lucas of this Agreement and the consummation by Lucas of the
transactions contemplated hereby have been duly authorized and approved by the
Board of Directors of Lucas and no other corporate proceedings on the part of
Lucas are necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement constitutes a legal, valid and binding
obligation of Lucas, enforceable against Lucas in accordance with the terms
hereof.
(e)    No Conflicts; Consents. The execution and delivery by Lucas of this
Agreement does not, and the consummation of transactions contemplated hereby and
compliance with the terms hereof will not, contravene, conflict with or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any

6



--------------------------------------------------------------------------------

 

lien, security interest, pledge, equity and claim of any kind, voting trust,
stockholder agreement and other encumbrance (each a “Lien”) upon any of the
properties or assets of Lucas under, any provision of (i) the Lucas Charter or
Lucas Bylaws, (ii) any material Contract to which Lucas is a party or to which
any of its properties or assets is subject or (iii) subject to the filings and
other matters contemplated by this Agreement, any material order of any
governmental agency or material federal, state or foreign law applicable to
Lucas or its properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Lucas Material Adverse Effect. No
waiver, consent or approval of, or registration, declaration or filing with, or
permit from, any governmental agency is required to be obtained or made by or
with respect to Lucas in connection with the execution, delivery and performance
of this Agreement or the consummation of the transactions contemplated hereby,
except for the additional listing of the shares of Common Stock subject to the
Pledge Agreement with the NYSE MKT.
(f)    Litigation. There is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility (an “Action”) against or affecting Lucas or any of its
properties which (a) adversely affects or challenges the legality, validity or
enforceability of either of this Agreement or (b) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Lucas Material Adverse Effect, except for the fact that
the NYSE MKT has previously provided Lucas notice that Lucas is below compliance
with its continued listing standards. Neither Lucas nor any director or officer
(in his or her capacity as such), is or has been the subject of any Action
involving a claim or violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.
(g)    Compliance with Applicable Laws. Lucas is in compliance with all
applicable federal, state and foreign laws and regulations, including those
relating to occupational health and safety, the environment, export controls,
trade sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Lucas Material Adverse Effect. Lucas has not received any
written communication during the past two years from any governmental authority
that alleges that Lucas is not in compliance in any material respect with any
applicable state, federal or foreign law or regulation.
(h)    Contracts. Except as disclosed in the SEC Reports (defined below), there
are no contracts, leases, licenses, indentures, notes, bonds, agreements,
permits, concessions, franchises or other instruments (“Contracts”) that are
material to the business, properties, assets, condition (financial or
otherwise), results of operations or prospects of Lucas taken as a whole. Lucas
is not in violation of or in default under (nor does there exist any condition
which upon the passage of time or the giving of notice would cause such a
violation of or default under) any Contract to which it is a party or to which
it or any of its properties or assets is subject, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Lucas Material Adverse Effect.

7



--------------------------------------------------------------------------------

 

(i)    Title to Properties. Lucas has good title to, or valid leasehold
interests in, all of its properties and assets used in the conduct of its
businesses. All such assets and properties, other than assets and properties in
which Lucas has leasehold interests, are free and clear of all Liens, except for
Liens that, in the aggregate, do not and will not materially interfere with the
ability of Lucas to conduct business as currently conducted. Lucas has complied
in all material respects with the terms of all material leases to which it is a
party and under which it is in occupancy, and all such leases are in full force
and effect. Lucas enjoys peaceful and undisturbed possession under all such
material leases.
(j)    SEC Documents; Undisclosed Liabilities.
(i)    Lucas has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC since January 1, 2013,
pursuant to Sections 13(a), 14(a) and 15(d) of the Exchange Act (the “SEC
Reports”).
(ii)    As of its respective filing date, each SEC Report complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Report. Except to the extent that
information contained in any SEC Report has been revised or superseded by a
later SEC Report, none of the SEC Reports contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Lucas included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with the U.S. generally accepted accounting principles (except, in
the case of unaudited statements, as permitted by the rules and regulations of
the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the consolidated
financial position of Lucas as of the dates thereof and the consolidated results
of their operations and cash flows for the periods shown (subject, in the case
of unaudited statements, to normal year-end audit adjustments).
(iii)    Except as set forth in the SEC Reports, Lucas has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
required by U.S. generally accepted accounting principles to be set forth on a
balance sheet of Lucas or in the notes thereto. There are no financial or
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities) due after the date hereof.
(k)    Absence of Certain Changes or Events. Except as disclosed in the SEC
Reports, from the date of the most recent financial statements contained in the
SEC Reports to the date of this Agreement, Lucas has conducted its business only
in the ordinary course, and during such period no event has occurred that may
result in a Lucas Material Adverse Effect.
4.    Covenants of the Parties.
(a)    Commercially Reasonable Efforts. Each Party shall use commercially
reasonable efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Sections

8



--------------------------------------------------------------------------------

 

5 and 6 below. No party shall intentionally perform or fail to perform any act
that, if performed or omitted to be performed, would prevent or excuse the
performance of this Agreement or any of the transactions contemplated hereby.
(b)    Corporate Status; Taxes; Compliance with Laws. Until the Note has been
paid in full, Lucas shall maintain its corporate existence in good standing in
Nevada and shall pay all taxes before they become delinquent, except for taxes
that are reasonably disputed or which, if not paid, would not reasonably be
expected to have a Lucas Material Adverse Effect. Until the Note has been paid
in full, Lucas will not amend, alter or repeal any provision of the Lucas
Charter or Lucas Bylaws which could result in a Lucas Material Adverse Effect
without the prior written consent of Victory. Until the Note has been paid in
full, Lucas shall comply with the Lucas Charter and Lucas Bylaws, and any law,
treaty, rule or regulation, or determination of an arbitrator or a court or
other governmental authority, in each case applicable to or binding upon Lucas,
or any of its respective property or to which Lucas or any of its respective
properties is subject.
(c)    Creation of Post-Closing Debt. Until the Note has been paid in full,
after the Closing Date Lucas shall not incur any debt unless such debt (i) is
non-amortizing, not currently payable, subordinated to the Note by a
subordination or other agreement on terms reasonably acceptable to Victory, and
has a maturity date that is at least 91 days after the maturity date of the
Note, or (ii) consists solely of trade payables, capital leases, or purchase
money indebtedness that does not exceed $10,000 in the aggregate at any time or
that is in excess of such amount but is approved in writing by the Victory
(which approval shall not be unreasonably withheld, conditioned or delayed) and
other obligations incurred in the ordinary course of business.
(d)    Dividends, Distributions and Redemptions. Until the Note has been paid in
full, Lucas shall not (i) declare, authorize or pay any cash dividend or
distribution on any of its equity securities or other equity interests, (ii)
purchase, redeem or otherwise acquire for value any of its capital stock, (iii)
make any distribution of its assets to its stockholders or (v) cause or allow
any subsidiary to take any of the foregoing actions (collectively, the
“Distributions”). The foregoing notwithstanding, a Distribution shall be
permitted if (i) the Distribution is permitted under the Budget, (ii) no Event
of Default under the Note is continuing and (iii) no Event of Default under the
Note would result therefrom.
(e)    Sale of Assets. Until the Note has been paid in full, without the written
consent of Victory (which consent shall not be unreasonably withheld,
conditioned or delayed), Lucas shall not, and shall not cause or allow any
subsidiary to, enter into any arrangements, directly or indirectly, with any
individual or entity other than Victory, whereby Lucas or subsidiary shall (i)
sell or transfer any asset, whether now owned or hereafter acquired, outside of
the ordinary course of business, or (ii) sell or transfer any asset and then
rent or lease (as lessee) that asset for substantially the same purpose or
purposes as the asset was used prior to sale or transfer.
(f)    Capital Expenditures. Until the Note has been paid in full, except as
expressly permitted by the Budget, Lucas shall not, and shall not permit any
subsidiary, without approval of Victory (which approval shall not be
unreasonably withheld, conditioned or delayed), to make any expenditures for
fixed or capital assets.

9



--------------------------------------------------------------------------------

 

(g)    Other Information. Until the Note has been paid in full, Lucas shall
promptly provide Victory with any reports, management letters or other
information that are created or received concerning material aspects of its
and/or any subsidiary’s operations and financial affairs to the extent not
otherwise provided to Victory. Within ten days following Victory’s request,
Lucas shall provide Victory with such other information and financial data
concerning itself or any subsidiary as Victory may reasonably request,
including, but not limited to, copies of the minutes of management meetings and
any resolutions adopted by the managing body.
(h)    Acquisition of Subsidiaries. In the event that Lucas acquires any wholly-
or partially-owned subsidiary at any time prior to the full payment of the Note,
upon Victory’s request, at the time of such acquisition Lucas shall cause each
such subsidiary to guaranty the payment of the Note (and related expenses) by
entering into a Subsidiary Guaranty. In each case, such guaranty shall be
provided pursuant to documentation in such form as Victory may reasonably
require.
(i)    Indemnification. Upon demand, Lucas shall indemnify Victory and its
affiliates with respect to, and shall defend and hold Victory and its affiliates
harmless against, any loss, damage, liability, cost or expense (including, but
not limited to, reasonable attorney’s fees and costs of investigation) arising
out of or in connection with any claim or cause of action that is brought or
threatened against Victory and/or its affiliates by any individual or entity
(other than Lucas) as a result of Victory entering into this Agreement or any of
the other Closing Documents and/or performing its obligations hereunder or
thereunder or as a result of Lucas’ breach of any representation, warranty or
covenant contained in this Agreement or any Closing Document, except to the
extent such loss, damage, liability, cost or expense has resulted from the gross
negligence or willful misconduct of Victory or its affiliates. The obligations
in this paragraph shall survive the termination of this Agreement and the
payment of the Note.
(j)    Inspection of Property. Until the Note has been paid in full, Lucas shall
permit any representative designated by Victory, upon reasonable notice and
during normal business hours, to (i) visit and inspect any of the properties of
Lucas or any subsidiary thereof, (ii) examine the financial records of Lucas or
any subsidiary thereof and make copies thereof or extracts therefrom and (iii)
discuss the affairs, finances and accounts of Lucas or any subsidiary thereof
with the officers, key employees and independent accountants of Lucas or any
subsidiary thereof.
(k)    Affiliate Transactions. Except for (i) the payment to affiliates of
salary and other compensation as employees, directors or contractors to Lucas
that are consistent with past practices, and (ii) payments to affiliates
resulting from such affiliates ownership of Lucas securities, until the Note has
been paid in full, Lucas shall not (i) enter into any transaction(s) with any
affiliate which would, individually or in the aggregate, exceed $10,000 in any
fiscal year except with the prior written consent of Victory, (ii) increase the
salary or other compensation payable to any affiliate from that paid as of the
date of this Agreement, (iii) enter into any agreement or transaction with any
affiliate except on terms that are consistent with market rates in effect at the
time or (iv) cause or allow any subsidiary to take any of the foregoing actions.
(l)    Notice of Material Adverse Effect. Until the Note has been paid in full,
Lucas shall promptly notify Victory in writing of the occurrence of a Lucas
Material Adverse Effect.

10



--------------------------------------------------------------------------------

 

(m)    Investments. Until the Note has been paid in full, Lucas shall not make
any advance, loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any capital stock, bonds, notes, debentures
or other debt securities of, or any assets (other than the purchase of inventory
or equipment in the ordinary course of business) constituting an ongoing
business from, or make any other similar type investment in, any other
individual or entity (all of the foregoing being “Investments”), except (i)
extensions of trade credit and the like in the ordinary course of business and
deposits made in the ordinary course of business in a manner consistent with the
Budget, (ii) any Investments in cash and cash equivalents reasonably approved by
Victory in writing, (iii) any Investments arising in connection with the
incurrence of debt permitted by the terms of this Agreement, (iv) loans and
advances to employees of Lucas in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) that are
consistent with the Budget, (v) any Investments received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business, and (vi) advances, loans or
extensions of credit by Lucas to officers, non-affiliated directors, employees
or agents of Lucas relating to indemnification or reimbursement of such persons
in respect of liabilities relating to their service in such capacities if such
advances, loans or extensions of credit are consistent with the Budget.
5.    Conditions to Lucas’ Obligations. The obligations of Lucas to issue the
Note to Victory are subject to the satisfaction, on or before the Closing Date,
of each of the following conditions; provided, however, that these conditions
are for Lucas’ benefit and may be waived in writing by Lucas at any time in
their sole discretion:
(a)    Execution and Delivery of Documents. Victory shall have (i) executed each
of the Closing Documents to the extent required hereby or thereby and (ii)
delivered such documents or signature pages thereof, together with such other
items as may be required by this Agreement, to Lucas.
(b)    Payment of Initial Draw. Lucas shall have received the net Initial Draw
pursuant to the Disbursement Instructions by wire transfer of immediately
available funds.
(c)    Accuracy and Performance. The representations and warranties of Victory
herein shall be true and correct in all material respects as of the date made
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date and except that
representations and warranties of Victory that are qualified by materiality
shall be true and correct in all respects), and Victory shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by Victory at or prior to the Closing Date.
(d)    No Restrictions or Prohibitions. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered or issued
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which restricts or prohibits the consummation of any of the transactions
contemplated herein.

11



--------------------------------------------------------------------------------

 

(e)    Pre-Merger Collaboration Agreement. Lucas, Victory, Navitus, Aurora
Energy Partners, a Texas general partnership (“Aurora”), and a newly formed
subsidiary of Aurora shall have entered into a Pre-Merger Collaboration
Agreement in form and substance satisfactory to Lucas and Victory.
6.    Conditions to Victory’s Obligations. The obligation of Victory to make the
Loan is subject to the satisfaction, on or before the Closing Date, of each of
the following conditions; provided, however, that these conditions are for the
sole benefit of Victory and may be waived by Victory at any time in its sole
discretion:
(a)    No Material Adverse Effect. There shall have been no Lucas Material
Adverse Effect.
(b)    Execution and Delivery of Documents. Lucas and each other individual or
entity (other than Victory) who is required to execute the Closing Documents
shall have (i) executed each of the Closing Documents to the extent required
hereby or thereby and (ii) delivered such documents or signature pages thereof,
together with such other items as may be required by this Agreement to Victory.
(c)    Issuance of the Note. Lucas shall have issued its original Note to
Victory duly executed by the authorized officers of Lucas, and the Note shall
have been delivered to Victory.
(d)    Accuracy and Performance. The representations and warranties of Lucas
herein shall be true and correct in all material respects as of the date made
and as of Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date and except that representations
and warranties of Lucas that are qualified by materiality shall be true and
correct in all respects), and Lucas shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by them at or
prior to the Closing Date, including obtaining all consents and approvals
required for them to enter into and consummate the Closing Documents.
(e)    No Restrictions or Prohibitions. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered, or issued
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which restricts or prohibits the consummation of any of the transactions
contemplated herein.
(f)    Pre-Merger Collaboration Agreement. Lucas, Victory, Navitus, Aurora, and
a newly formed subsidiary of Aurora shall have entered into a Pre-Merger
Collaboration Agreement in form and substance satisfactory to Lucas and Aurora.

12



--------------------------------------------------------------------------------

 

7.    Governing Law; Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the state of Texas without regard to the principles
of conflict of laws. The Parties hereby consent to the nonexclusive jurisdiction
of any state or federal court situated in Harris county, Texas, and waive any
objection based on forum non conveniens, with regard to any actions, claims,
disputes or proceedings relating to this Agreement or any transactions arising
herefrom, or enforcement and/or interpretation of any of the foregoing. Nothing
herein will affect a Party’s right to serve process in any manner permitted by
law, or limit a Party’s right to bring proceedings against another Party in the
competent courts of any other jurisdiction or jurisdictions.
(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
signature pages from such counterparts have been delivered as required by this
Agreement.
(c)    Headings; Interpretation. The headings of this Agreement are for
convenience of reference and shall not form a part of, or affect the
interpretation of, this Agreement. As used herein, unless the context clearly
requires otherwise, the words “herein,” “hereunder” and “hereby” shall refer to
the entire Agreement and not only to the Section or paragraph in which such word
appears. If any date specified herein falls upon a Saturday, Sunday or legal
holiday in the state of Texas, the date shall be construed to mean the next
business day following such Saturday, Sunday or legal holiday. For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday or
legal holiday in the state of Texas. Each Party intends that this Agreement be
deemed and construed to have been jointly prepared by the parties. As a result,
the parties agree that any uncertainty or ambiguity existing herein shall not be
interpreted against any of them.
(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
(e)    Entire Agreement; Amendments. This Agreement and the documents referenced
herein (which are incorporated herein by reference) contain the entire
understanding of the Parties with respect to the matters covered herein and
supersede all prior agreements, negotiations and understandings, written or
oral, with respect to such subject matter. Except as specifically set forth
herein, none of the Parties makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement shall
be waived or amended other than by an instrument in writing signed by each of
the Parties hereto. No delay or omission of any party hereto in exercising any
right or remedy hereunder shall constitute a waiver of such right or remedy, and
no waiver as to any obligation shall operate as a continuing waiver or as a
waiver of any subsequent breach.
(f)    Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by overnight courier or via facsimile or e-mail (if via facsimile
or e-mail, to be followed within one (1) business

13



--------------------------------------------------------------------------------

 

day by an original of the notice document via overnight courier) and shall be
effective (i) five (5) business days after being placed in the mail, if sent by
registered mail, return receipt requested, (ii) upon receipt, if delivered
personally, (iii) upon delivery by facsimile or e-mail (if received between 8:00
a.m. and 5:00 p.m. CT; otherwise delivery shall be considered effective the
following business day) or (iv) one (1) business day after delivery to a courier
service for overnight delivery, in each case properly addressed to the party to
receive the same. The addresses for such communications shall be as specified on
the signature page hereto. Each party shall provide written notice to the other
parties of any change in address.
(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns; provided, however, that no Party may assign its rights hereunder or
delegate its duties hereunder without the prior written consent of the other
Parties hereto.
(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other individual or entity.
(i)    Survival. The representations, warranties and agreements of the Parties
shall survive the Closing.
(j)    Further Assurances. Each Party shall do and perform, or cause to be done
and performed, at its expense, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as another Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
(k)    Remedies. No provision of this Agreement providing for any specific
remedy to a Party shall be construed to limit such Party to that specific
remedy, and any other remedy that would otherwise be available to such Party at
law or in equity shall also be available. The Parties also intend that the
rights and remedies hereunder be cumulative, so that exercise of any one or more
of such rights or remedies shall not preclude the later or concurrent exercise
of any other rights or remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Parties will be entitled to specific performance under this Agreement. The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
(l)    Attorney’s Fees. If any Party to this Agreement shall bring any action
for relief against another arising out of or in connection with this Agreement,
in addition to all other remedies to which the prevailing Party may be entitled,
the losing Party shall be required to pay to the prevailing Party a reasonable
sum for attorney’s fees and costs incurred in bringing or defending such action
and/or enforcing any judgment granted therein, all of which shall be deemed to
have accrued upon the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment. Any judgment or order entered in such
action shall contain a specific

14



--------------------------------------------------------------------------------

 

provision providing for the recovery of attorney’s fees and costs incurred in
enforcing such judgment. For the purposes of this Section, attorney’s fees shall
include, without limitation, fees incurred with respect to the following: (i)
post-judgment motions, (ii) contempt proceedings, (iii) garnishment, levy and
debtor and third party examinations, (iv) discovery, (v) bankruptcy litigation
and (vi) any appellate proceedings.
(m)    Waiver of Jury Trial. THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT.


 
Signature
 
Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.


 
VICTORY ENERGY CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Kenneth Hill
 
 
 
Name: Kenneth Hill
 
 
 
Title: Chief Executive Officer
 



Date: March 3, 2015







15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date and year first written above.


LUCAS:


LUCAS ENERGY, INC.




By:_______________________________________
Name:    
Title:    


Address: 3555 Timmons Lane    
Suite 1550    
Houston, TX 77027    
Fax:    
Email:    


VICTORY:


VICTORY ENERGY CORPORATION




By:_______________________________________
Name:    
Title:


Address: 3355 Bee Caves Road    
Suite 608    
Austin, TX 78746    
Fax:    
Email:    







16



--------------------------------------------------------------------------------

 

EXHIBIT A
Form of Pledge Agreement




STOCK PLEDGE AGREEMENT
STOCK PLEDGE AGREEMENT, dated as of February 26, 2015 (this “Agreement”),
between LUCAS ENERGY, INC., a Nevada corporation (the “Pledgor”), whose address
is 3555 Timmons Lane, Suite 1550, Houston, Texas 77027 and VICTORY ENERGY
CORPORATION (the “Secured Party”),  whose address is 3355 Bee Caves Road, Suite
608, Austin, Texas 78746.
BACKGROUND


Secured Party and Pledgor have entered into a Pre Merger Loan and Funding
Agreement, dated on or about the date hereof (the “Loan Agreement”) pursuant to
which the Secured Party has agreed to loan the Pledgor up to Two Million Dollars
($2,000,000) (the “Credit Limit”) as evidenced by Delayed Draw Term Note as it
may be amended from time to time (the “Note”).


The Loan Agreement requires that all obligations of Pledgor to Secured Party
under the Loan Agreement and the Note be secured by a number of shares of the
Common Stock of the Pledgor having a value that is equal to the then outstanding
principal and unpaid interest under the Note.  


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Pledgor hereby agrees with the Secured
Party as follows:


1.    COLLATERAL PLEDGE; SECURITY INTEREST; DEFINITIONS
(a)    Pledge of Securities. In consideration for Secured Party extending credit
to the Pledgor under the Loan Agreement, and to secure the Obligations (as
defined below) of Pledgor to the Secured Party thereunder, Pledgor shall
concurrently with the Initial Draw and each subsequent Draw under the Loan
Agreement deliver to the Secured Party, a certificate representing a number of
shares of Pledgor’s Common Stock that is equal to the quotient of the amount of
the Draw (whether the Initial Draw or any subsequent Draw), divided by the
volume weighted average closing price of Pledgor’s Common Stock over the twenty
(20) trading day period prior to the date that the Draw is made. The shares of
Pledgor’s Common Stock shall be registered in the name of the Pledgor and be
accompanied by duly executed instruments of assignment thereof to the Secured
Party (which, together with all replacements and substitutions therefor are
hereinafter referred to as the “Pledged Shares”). Pledgor hereby pledges to
Secured Party and grants to the Secured Party a continuing lien and security
interest (the “Security Interest”) in, all of the Pledgor’s right, title and
interest in the Pledged Shares, and all rights and remedies relating to, or
arising out of, any and all of the foregoing, and all proceeds thereof
(collectively, the “Collateral”) to secure the payment and performance of all
Obligations of Pledgor to the Secured Party.






--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the number of Pledged Shares shall not exceed
19.9% of the issued and outstanding common stock of Pledgor on the date of this
Agreement without the prior written consent of Pledgor and its stockholders in
accordance with applicable exchange listing requirements; provided, however,
that if Pledgor is unable to provide sufficient Pledged Shares as a result of
such limitation, it shall in lieu of pledging additional Pledged Shares provide
other collateral having an equal value as mutually determined by Pledgor and
Secured Party and such other collateral shall be deemed to be “Collateral”
hereunder. Furthermore, no Pledged Shares shall be issued hereunder until the
NYSE MKT, as and if applicable, has approved the additional listing of such
Pledged Shares.
Any and all stock dividends, rights, warrants, options, puts, calls, conversion
rights and other securities and any and all property and money distributed or
delivered with respect to the Collateral or issued upon the exercise of any
puts, calls, conversion rights, options, warrants or other rights included in or
pertaining to the Securities shall be included in the term “Pledged Shares” and
“Collateral” as used herein and shall be subject to this Pledge Agreement, and
Pledgor shall deliver the same to the Secured Party immediately upon receipt
thereof together with any necessary instruments of transfer; provided, however,
that until an Event of Default (as hereinafter defined) shall occur, Pledgor may
retain any dividends paid in cash or its equivalent, with respect to any stock
included in the Collateral and any interest paid with respect to any bonds,
debentures or other evidences of indebtedness included in the Collateral.
Pledgor hereby acknowledges that the acceptance of the pledge of the Collateral
by the Secured Party shall not constitute a commitment of any kind by the
Secured Party to permit Pledgor to incur Obligations.
Secured Party acknowledges and agrees that the stock certificates representing
the Pledged Shares issued hereunder shall contain legends substantially in the
form of the following, as well as any additional legends that may be required by
applicable law:
THESE SECURITIES HAVE BEEN PLEDGED PURSUANT TO, AND ARE SUBJECT TO CERTAIN
RESTRICTIONS AND CANCELLATION RIGHTS SET FORTH IN, THE STOCK PLEDGE AGREEMENT
DATED FEBRUARY [ ], 2015, BY AND AMONG LUCAS ENERGY, INC. AND VICTORY ENERGY
CORPORATION. A COPY OF SUCH PLEDGE AGREEMENT IS AVAILABLE FOR REVIEW BY THE
RECORD HOLDER OF THESE SECURITIES AT THE PRINCIPAL OFFICES OF THE ISSUER.
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.








--------------------------------------------------------------------------------

 



(b)    Certain Definitions.
(i)    “Obligations” means all of the Pledgor’s obligations and liabilities to
the Secured Party pursuant to this Agreement, the Loan Agreement, the Note,
whether or not such Obligations exist under this Agreement, the Loan Agreement,
or any other agreements between Pledgor and the Secured Party, whether now or
hereafter existing, including, without limitation, any note, any credit line
agreement, any loan or security agreement, and any other agreement for services,
financial accommodations or credit extended by the Secured Party to Pledgor even
though not specifically enumerated herein.
(ii)    Other Defined Terms. Unless otherwise defined, the terms set forth in
this Agreement shall have the meanings set forth in the Loan Agreement and the
Note.
2.    NO VOTING RIGHTS
(a)    No Voting and Other Rights.  The Pledged Shares constitute treasury
shares of the Pledgor and unless and until there is a default under the Loan
Agreement or the Note or a failure to satisfy any other Obligation, the Pledged
Shares may not be voted by the Pledgor or the Secured Party.
3.    WARRANTIES AND COVENANTS
In addition to all other warranties, representations and covenants in the Loan
Agreement or the Note, which are expressly incorporated herein by reference, if
Pledgor as part of this Agreement and while any Obligations of Pledgor to the
Secured Party remain unpaid or outstanding, Pledgor agrees, represents and
warrants as follows:


(a)    Pledgor’s Name, Location; Notice of Location Changes. Except as set forth
herein, Pledgor’s name and organizational structure have remained the same since
the date of the Note.  Pledgor will continue to use only the name set forth with
Pledgor’s signature unless Pledgor gives Secured Party prior written notice of
any change. Furthermore, Pledgor shall not do business under another name nor
use any trade name without giving ten (10) days prior written notice to the
Secured Party. Pledgor will not change its status or organizational structure
without the prior written consent of the Secured Party, which consent shall not
be unreasonably withheld, conditioned or delayed. Pledgor will not change its
location or registration (if Pledgor is a registered organization) to another
state without prior written notice to the Secured Party.
(b)    Accuracy of Information/Verification.  All information, certificates and
statements given to the Secured Party pursuant to this Agreement will be
accurate and complete when given. Also, the Secured Party may verify any
Collateral or documents evidencing the Collateral in any manner and Pledgor
shall assist the Secured Party in so doing.








--------------------------------------------------------------------------------

 

(c)    Organization and Authority. The execution, delivery and performance of
this Agreement, the accompanying assignments, stockpowers and other documents to
which Pledgor is a party: (i) are within Pledgor’s power; (ii) have been duly
authorized by proper corporate action; (iii) do not require the approval of any
governmental agency, other entity or person; (iv) will not violate any law,
agreement or restriction by which Pledgor is bound; and (v) any such assignments
or pledges of any interest in any corporation have been approved and
acknowledged by the directors of such corporation. This Agreement is the legal,
valid and binding obligation of Pledgor, and is enforceable against Pledgor in
accordance with its terms.
(d)    Warranty of Title of Securities/Collateral.  Pledgor now has, and
throughout the term of this Agreement will at all times have, good title to the
Collateral, free and clear of any and all security interests, liens and claims
of any kind whatsoever.  The Collateral is not subject to any restrictions on
transfer and/or disposition by Pledgor or the Secured Party, except for
restrictions under applicable federal and state securities laws.
(e)    Maintenance of Securities/Collateral; Restriction on Liens and
Dispositions. Pledgor will: (i) not permit waste, removal or loss of identity of
the Collateral; (ii) keep the Collateral free from all liens, adverse claims,
executions, attachments, claims, encumbrances and security interests (other than
the Secured Party’s sole and paramount security interest and those interests
permitted in writing by the Secured Party); (iii) defend the Collateral against
all claims and legal proceedings by persons other than the Secured Party; (iv)
pay and discharge when due all taxes, levies and other charges or fees which may
be assessed against the Collateral (except for payment of taxes contested by
Pledgor in good faith by appropriate proceedings so long as no levy or lien has
been imposed upon the Collateral); (v) not sell or transfer the Collateral to
any party; (vi) not permit the Collateral to be used or owned in violation of
any applicable law, regulation or policy of insurance; (vii) preserve the
Secured Party’s rights and security interest in the Collateral against all other
parties; and (viii) not make any instructions or entitlement orders which are
contrary to the terms of this Agreement. Pledgor will promptly deliver to the
Secured Party a copy of any notices, statements or communications received by
Pledgor regarding the Collateral.
(f)    Maintenance of Security Interest. Pledgor will take any action requested
by the Secured Party to preserve the Collateral and to perfect, establish the
priority of, continue perfection and enforce the Secured Party’s interest in the
Collateral and the Secured Party’s rights under this Agreement (including the
delivery of any stock or bond powers, assignments and endorsements deemed
necessary by the Secured Party); and Pledgor will pay all costs and expenses
related thereto. Pledgor shall also cooperate with the Secured Party in
obtaining control (for purposes of perfection under the Uniform Commercial Code)
of Collateral. Pledgor hereby authorizes the Secured Party on behalf of the
Pledgor to take any and all actions described above and in place of Pledgor with
respect to the Collateral and hereby authorizes and/or ratifies any such
actions.
(g)    Delivery of Securities/Collateral.  All certificates or instruments
representing or evidencing the Collateral shall be promptly delivered by Pledgor
to Secured








--------------------------------------------------------------------------------

 

Party pursuant hereto at a location designated by the Secured Party and shall be
held by or on behalf of the Secured Party pursuant hereto, and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly endorsed
stock powers, in blank, with signature medallion guaranteed or other instrument
of transfer or assignment in blank, in form and substance satisfactory to the
Secured Party. Upon the occurrence and during the continuance of an Event of
Default and the failure to cure said default as provided herein, Secured Party
shall have the right, at any time in its discretion and without notice to
Pledgor, to transfer to or to register on the books of the Pledgor (or of any
other Person maintaining records with respect to the Collateral) in the name of
the Secured Party or any of its nominees any or all of the Collateral.
4.    RIGHTS AND DUTIES OF THE SECURED PARTY
In addition to all other rights of the Secured Party under the Note and the Loan
Agreement, which are expressly incorporated herein as a part of this Agreement,
the following provisions will also apply:


(a)    Authority to Perform for Pledgor/Entitlement Holder. To facilitate the
Secured Party’s ability to preserve and dispose of the Collateral, Pledgor
unconditionally appoints the Secured Party, as Pledgor’s attorney-in-fact
(coupled with an interest and irrevocable while any Obligations remain unpaid)
to do any of the following upon default by Pledgor hereunder (notwithstanding
any notice requirements or grace/cure periods under this or any other agreements
between Pledgor and the Secured Party): to file, endorse the name of Pledgor on
any Collateral, payments, and any documents needed to perfect, protect and/or
realize upon the Secured Party’s interest in the Collateral; to nominate itself
as entitlement holder as to any or all of the Collateral; and to do all such
other acts and things necessary to carry out Pledgor’s obligations under this
Agreement and the Loan Agreement and the Note. All acts taken by the Secured
Party pursuant to the above-described authority are hereby ratified and approved
by the Pledgor, and the Secured Party will not be liable to Pledgor for any acts
of commission or omission, nor for any errors of judgment or mistakes in
undertaking such actions except for the Secured Party’s willful misconduct. For
good and valuable consideration, Pledgor agrees not to assert any claims against
any third-party (including any issuer or any securities intermediary) holding
Collateral for complying with the Secured Party’s requests hereunder, and
Pledgor waives any claims against such third parties for actions taken at the
request of the Secured Party.
(b)    Collateral Preservation. The Secured Party will use reasonable care as to
any Collateral in its physical possession but in determining such standard of
reasonable care, Pledgor expressly acknowledges that the Secured Party has no
duty to: (i) insure the Collateral against hazards; (ii) protect the Collateral
from seizure, levy, lien, claim or conversion by third parties, or acts of God;
(iii) give to Pledgor any notices, account statements, proxies or communications
received by the Secured Party regarding the Collateral; (iv) perfect or continue
perfection of any security interest in the Collateral in favor of Pledgor; (v)
inform Pledgor of any decline in the value of the Collateral or the existence of
any option or elections with respect to the Collateral; (vi) take any action to








--------------------------------------------------------------------------------

 

invest or manage the Collateral; (vii) exercise, preserve or notify Pledgor with
respect to any exchanges, puts, calls, redemptions, conversions, maturities,
offers, tenders and other rights or requirements regarding the Collateral or
Pledgor’s interest therein; or (viii) sue or otherwise take action to preserve
Pledgor’s or the Secured Party’s interest in the Collateral. Notwithstanding any
failure by the Secured Party to use reasonable care in preserving the
Collateral, Pledgor agrees that the Secured Party will not be liable to Pledgor
for any consequential or special damages arising from such failure. The
foregoing also applies if the Secured Party is deemed entitlement holder as to
any Collateral.
5.    DEFAULTS AND REMEDIES
(a)    Events of Defaults. Notwithstanding any cure periods described below,
Pledgor will immediately notify Secured Party in writing when Pledgor obtains
knowledge of the occurrence of any default specified in this Agreement, the Note
or the Loan Agreement.  A default shall occur hereunder if Pledgor (a) fails to
perform any of the terms, covenants or conditions of this Agreement, the Note,
or the Loan Agreement, or (b) fails to make any payment when due, and has not
cured said default within fourteen (14) days of receipt of written notice
thereof from Secured Party (or such shorter period of time as may be provided
for in the Note or the Loan Agreement).
(b)    Acceleration of Obligations. Upon the occurrence of an event of default
as provided in Section 5(a) above and the passage of any applicable cure
periods, the Secured Party may at any time thereafter, by written notice to
Pledgor, declare the unpaid principal balance of any Obligations, together with
the interest accrued thereon and other amounts accrued hereunder, to be
immediately due and payable; and the unpaid balance will thereupon be due and
payable, all without presentation, demand, protest or further notice of any
kind, all of which are hereby waived, and notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents. Notwithstanding
the above, to the extent any of the Obligations referred to herein are payable
upon demand, nothing herein will restrict nor negate the demand nature of such
Obligations.
(c)    Remedies.  After maturity of any of the Obligations, or if an Event of
Default shall occur, Pledgor shall give immediate written notice thereof to
Secured Party. Upon the occurrence of an Event of Default, and at, any time
thereafter, the Secured Party shall have the right, without notice to or demand
upon Pledgor, to exercise any one or more of the following remedies:
(i)    accelerate and declare all or any part of the Obligations to be
immediately due, payable and performable, notwithstanding any deferred or
installment payments allowed by any agreement or instrument evidencing or
relating to any of the same;
(ii)    transfer any of the Pledged Shares into the Secured Party’s name,
without notice to or consent of Pledgor;
(iii)    exercise all of Pledgor’s rights as an entitlement holder and/or owner
of the Pledged Shares;








--------------------------------------------------------------------------------

 

(iv)    notify any issuer, transfer agent or securities intermediary, or holder
of any Collateral or Certificates of this pledge of the Collateral, and direct
such issuer, transfer agent or securities intermediary to comply with all
instructions and entitlement orders originated by the Secured Party without
further consent of Pledgor, and/or deliver directly in trust to the Secured
Party any Collateral, Certificates and subsequent shares of stock, dividend
payments or other distributions pertaining to the Collateral or arising from
Pledgor’s ownership of the Collateral, and in each case Pledgor hereby
unconditionally directs such parties to comply with the Secured Party’s requests
in all respects; and
(v)    sell or otherwise dispose of the Pledged Shares as provided for herein
and at law, and other Collateral, at a public or private sale, for cash, or
other property, or on credit, with the authority to adjourn or postpone any such
sale from time to time without notice other than oral announcement at the time
scheduled for sale.  The Secured Party may directly or through any affiliate
purchase the Collateral, at any such public disposition, and if permissible
under applicable law, at any private disposition. Pledgor and the Secured Party
hereby agree that it shall conclusively be deemed commercially reasonable for
the Secured Party, in connection with any sale or disposition of the Collateral,
to impose restrictions and conditions as to the investment intent of a purchaser
or bidder, the ability of a purchaser or bidder to bear the economic risk of an
investment in the Pledged Shares or other Collateral, the knowledge and
experience in business and financial matters of a purchaser or bidder, the
access of a purchaser or bidder to information concerning the issuer of the
Pledged Shares or other Collateral, as well as legend conditions and stop
transfer instructions restricting subsequent transfer of the Pledged Shares or
other Collateral, and any other restrictions or conditions which the Secured
Party believes to be necessary or advisable in order to comply with any state or
federal securities or other laws. Pledgor acknowledges that the foregoing
restrictions may result in fewer proceeds being received upon such sale then
would otherwise be the case. Pledgor hereby agrees to provide to Secured Party
any and all information required by Secured Party in connection with any sales
of Pledged Shares or other Collateral by the Secured Party. Any and all
attorneys’ fees, expenses, costs, liabilities and obligations incurred by
Secured Party in connection with the foregoing shall be added to and become a
part of the Obligations and shall be due from Pledgor to the Secured Party upon
demand.
(d)    Cumulative Remedies; Notice; Waiver. In addition to the remedies set
forth herein, the Secured Party will have all other rights and remedies for
default provided by the uniform commercial code, as well as any other applicable
law, including, without limitation, the right to dispose of the collateral
without judicial process. The rights and remedies specified herein are
cumulative and are not exclusive of any rights or remedies which the Secured
Party would otherwise have. With respect to such rights and remedies:
(i)    Notice of Disposition. Written notice, when required by law, sent to any
address of Pledgor in this Agreement or otherwise provided to Secured Party, at
least five (5) calendar days (counting the day of sending) before the date of a
proposed disposition of the Collateral will be deemed reasonable notice but less
notice may be reasonable under the circumstances;
(ii)    Possession of Collateral/Commercial Reasonableness.  The Secured Party
shall not, at any time, be obligated to either take or retain possession or
control of the Collateral.








--------------------------------------------------------------------------------

 

With respect to Collateral in the possession or control of the Secured Party,
Pledgor, and the Secured Party agree that as a standard for determining
commercial reasonableness, (and in addition to the provisions of Section 4(b)
above) the Secured Party need not liquidate, collect, sell or otherwise dispose
of any of the Collateral if Secured Party believes, in good faith, that
disposition of the Collateral would not be commercially reasonable, would
subject the Secured Party to third-party claims or liability, would cause the
Secured Party to violate federal or state securities laws, that other potential
purchasers could be attracted or that a better price could be obtained if
Secured Party held the Collateral for up to one (1) year.  The Secured Party may
sell Collateral without giving any warranties and may specifically disclaim any
warranties of title or the like. Furthermore, Secured Party may sell the
Collateral on credit (and reduce the Obligations only when payment is received
from the buyer), at wholesale and/or with or without an agent or broker. The
Secured Party need not register any securities collateral under state or federal
law; and Secured Party need not complete, process, or otherwise prepare the
Collateral prior to disposition. If the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Pledgor shall be
credited with the cash proceeds of the sale. The Secured Party may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
(iii)     Waiver by Pledgor.  Secured Party has no obligation and Pledgor waives
any obligation to attempt to satisfy the Obligations by collecting the
obligations from any third parties and Secured Party may release, modify or
waive any collateral provided by any third party to secure any of the
Obligations, all without affecting the Secured Party’s rights against Pledgor.
Pledgor further waives any obligation on the part of Secured Party to marshal
any assets in favor of Pledgor or in payment of the Obligations. Notwithstanding
any provisions in this Agreement or any other agreement between Pledgor, the
Secured Party, Pledgor does not waive any statutory rights except to the extent
that the waiver thereof is permitted by law.
(iv)    Waiver by the Secured Party.  Secured Party may permit Pledgor to
attempt to remedy any default without waiving its rights and remedies hereunder,
and Secured Party may waive any default without waiving any other subsequent or
prior default by Pledgor. Furthermore, delay on the part of the Secured Party in
exercising any right, power or privilege hereunder or at law will not operate as
a waiver thereof, nor will any single or partial exercise of such right, power
or privilege preclude other exercise thereof or the exercise of any other right,
power or privilege. No waiver or suspension will be deemed to have occurred
unless the Secured Party has expressly agreed in writing to such waiver or
suspension.
6.    MISCELLANEOUS
(a)    Term.  This Agreement and the Secured Party’s rights hereunder shall
continue in full force and effect until all of the Obligations have been fully
paid, performed and discharged. Upon termination, Secured Party shall return the
Collateral to Pledgor, with any necessary instruments of transfer.
(b)     Revivor. If any payment made on any of the Obligations shall for any
reason be required to be returned by the Secured Party, whether on the ground
that such payment constituted a preference or for any other reason, then for
purposes of this Agreement,








--------------------------------------------------------------------------------

 

and notwithstanding any prior termination of this Agreement, such payment on the
Obligations shall be treated as not having been made, and this Agreement shall
in all respects be effective with respect to the Obligations as though such
payment had not been made; and if the Collateral has been released or returned
to Pledgor, then Pledgor shall return the Collateral to Secured Party to be held
and dealt with in accordance with the terms of this Agreement.
(c)    Relationship to Other Documents. The warranties, representations,
covenants and duties of Pledgor (and the rights and remedies of the Secured
Party) that are outlined in this Agreement, the Note and the Loan Agreement, are
intended to supplement each other. In the event of any inconsistencies between
the terms in the Note, the Loan Agreement and this Agreement, all such
inconsistencies will be construed so as to give the Secured Party the most
favorable rights. Furthermore, Pledgor and the Secured Party waive any
presumption or rule requiring construction of this Agreement against the
drafter.
(d)    Notices.  All notices, requests, demands and other communications under
this Agreement, shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:


If to the Pledgor, addressed to:


Lucas Energy, Inc.
3555 Timmons Lane
Suite 1550
Houston, Texas 77027


with a copy (which shall not constitute notice) to:


David M. Loev, Esq.
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Fax (713) 524-4122
dloev@loevlaw.com


If to Secured Party, addressed to:


Victory Energy Corporation
3355 Bee Caves Road
Suite 608
Austin, Texas 78746










--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:


BEVILACQUA PLLC
Attention: Louis A. Bevilacqua, Esq.
1629 K Street, NW
Suite 300
Washington, DC 20006
lou@bevilacquapllc.com
Fax: 301-874-8635


Any notice mailed to any party hereunder will be deemed effective within five
(5) business days of deposit in the United States mail.


(e)    Nature of Liability/Successors. The rights, powers and remedies granted
in this Agreement to Secured Party will extend to Secured Party’s successors and
assigns, and the provisions of this Agreement will be binding upon Pledgor and
its successors and assigns.
(f)    Expenses and Attorneys’ Fees. Pledgor will reimburse Secured Party for
all fees and out-of-pocket disbursements incurred by the Secured Party in
connection with: the preparation of this Agreement; perfecting, establishing and
confirming the priority of the Secured Party’s security interest in the
Collateral; any confirmations, audits or appraisals of Pledgor’s business
operations and the Collateral; the amendment, administration, defense and
enforcement of this Agreement, the Note or the Loan Agreement, and any waivers
with respect thereto. Pledgor also will reimburse Secured Party, including all
attorneys’ fees, before and after judgment, and all costs of preservation and/or
liquidation of the Collateral.
(g)    Applicable Law and Jurisdiction; Interpretation and Modification. This
Agreement, the Note and the Loan Agreement will be governed by and interpreted
in accordance with the laws of the State of Texas, except to the extent that the
validity, perfection or enforcement of a security interest hereunder in respect
of any Collateral is governed by the laws of the state of Nevada or some other
state, in which case such laws shall govern. Invalidity of any provision of this
Agreement will not affect the validity of any other provision. The provisions of
this Agreement, the Note or Loan Agreement, will not be altered, amended or
waived without the express written consent of all the Secured Party (and
Pledgor, when appropriate).  Pledgor hereby consents to the nonexclusive
jurisdiction of any state or federal court situated in Harris County, Texas, and
waives any objection based on forum non conveniens, with regard to any actions,
claims, disputes or proceedings relating to this agreement, the collateral, any
other loan document, or any transactions arising therefrom, or enforcement
and/or interpretation of any of the foregoing. Nothing herein will affect
Secured Party’s right to serve process in any manner permitted by law, or limit
the Secured Party’s right to bring proceedings against Pledgor in the competent
courts of any other jurisdiction or jurisdictions.








--------------------------------------------------------------------------------

 

(h)    Copies; Entire Agreement; Modification. Pledgor hereby acknowledges the
receipt of a copy of this Agreement.
(i)    Waiver of Jury Trial.   Pledgor and the Secured Party hereby jointly and
severally waive any and all right to trial by jury in any action or proceeding
relating to any of the loan documents, this agreement, the obligations
thereunder, the collateral or any transaction arising therefrom or connected
thereto. Pledgor and the Secured Party each represents to the other that this
waiver is knowingly, willingly and voluntarily given.
(j)    Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.


[Signature page follows]








--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned has/have executed this Pledge Agreement the
date and year first written above.
 
PLEDGOR


LUCAS ENERGY, INC.




By:                    
Name:
Title:




SECURED PARTY


VICTORY ENERGY CORPORATION




By:                    
Name:
Title:












--------------------------------------------------------------------------------

 



EXHIBIT B


Form of Note
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS SUCH SALE,
TRANSFER, OR OTHER DISPOSITION IS REGISTERED UNDER THAT ACT OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.


DATE OF ISSUANCE: February 26, 2015


$250,000


LUCAS ENERGY, INC.


SECURED SUBORDINATED DELAYED DRAW TERM NOTE


    
This Secured Subordinated Delayed Draw Term Note (the “Note”) is issued by LUCAS
ENERGY, INC., a Nevada corporation (the “Borrower”), pursuant to that certain
Pre Merger Loan and Funding Agreement (the “Loan Agreement”) entered into
concurrently herewith by and between the Borrower and Victory Energy
Corporation. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Loan Agreement. The principal amount of this Note
is subject to increase to up to $2,000,000 pursuant to one or more Draws by the
Borrower as permitted under the terms of the Loan Agreement.


1.    Payment Obligation.
(c)    For value received, the Borrower promises to pay to VICTORY ENERGY
CORPORATION or its permitted successors and assigns (collectively, the
“Holder”), (i) the principal amount of Two Hundred and Fifty Thousand Dollars
($250,000.00) and (ii) interest on the outstanding principal amount at the
applicable federal rate as in effect on the date of issuance of this Note (the
“Rate”), payable as described below. The principal amount of this Note, together
with all accrued and unpaid interest, shall be due and payable on February 26,
2016 (the “Maturity Date”).
(d)    Interest on the outstanding principal amount of this Note shall be paid
in one lump sum on the Maturity Date (as the same may be extended in accordance
herewith). The maximum interest payment due under this Note (the “Maximum
Amount”) shall be calculated based on the Rate then in effect. Accrual of
interest on the outstanding principal amount shall commence on the “Date of
Issuance” shown above and shall continue until full payment of the outstanding
principal amount has been made or duly provided for.






--------------------------------------------------------------------------------

 

(e)    The Borrower may prepay all or any portion of the outstanding principal
amount of this Note at any time upon ten (10) days prior written notice to the
Holder.
2.    Provisions as to Payment; Option to Pay in Kind.
(b)    Payments on this Note are payable to the Holder in whose name this Note
(or one or more successor Notes) is registered on the records of the Borrower
regarding registration and transfer of this Note (the “Note Register”).
(c)    Except as specified in Section 2(c) below, payments on this Note are
payable in immediately available funds in currency of the United States of
America at the address last appearing on the Note Register of the Borrower as
designated in writing by the Holder hereof from time-to-time. The Borrower shall
pay the outstanding principal amount and all accrued and unpaid interest due
upon this Note on the Maturity Date (subject to any agreed extension), less any
amounts required by law to be deducted or withheld, to the Holder of this Note
appearing of record as of the fifth business day (as defined in the Loan
Agreement) prior to the Maturity Date (again, subject to any agreed extension)
and addressed to such Holder at the last address appearing on the Note Register.
The forwarding of such funds (or payment in kind as provided for in Section 2(c)
below) shall constitute full payment of all outstanding principal and accrued
interest hereunder and shall satisfy and discharge the liability for principal
and interest on this Note to the extent of the sum represented by such payment
plus any amounts so deducted or withheld. Unless otherwise expressly provided
herein, all payments on this Note shall be credited first to reimburse the
Holder for any cost or expense reimbursable hereunder, then to the payment of
accrued interest, and third to the payment of principal.
(d)    Notwithstanding anything to the contrary set forth in this Note, at
Maturity, Borrower shall have the right and option to pay all or any amounts due
and payable hereunder in kind in lieu of making cash payments as provided for in
Section 2(b) hereof. In order to exercise this option to pay in kind, Borrower
shall provide Holder with at least ten (10) day’s advance written notice of its
election to pay in kind. Thereafter, the Holder shall assist the Borrower in
confirming reasonable and customary representations to the Borrower regarding
the Holder’s financial status and other items as may be necessary for the
Borrower to confirm an exemption from registration for the in kind election.
After electing to pay in kind, Borrower shall issue to Holder a number of shares
of Borrower’s Common Stock (the “PIK Shares”) as is equal to the quotient of all
amounts due under the Note at Maturity to be payable in kind, divided by the
volume weighted average closing price of Borrower’s Common Stock over the twenty
(20) trading day period prior to Maturity. After making an election to pay in
kind, Borrower shall issue the PIK Shares to Holder as soon as reasonably
practicable following Maturity and in any event within five (5) days following
the Maturity Date. Notwithstanding the foregoing, if Borrower’s Shareholder
Approval (as defined below) or regulatory approval is a prerequisite to issuing
the PIK Shares to the Holder, then Borrower shall use its best efforts to obtain
shareholder and/or regulatory approval as expeditiously as possible, but in any
event, within sixty (60) days of the Maturity Date. If Borrower elects to pay in
kind at Maturity, then at the request of Holder, Borrower shall, as soon as
possible following the issuance of the PIK Shares, file a registration statement
covering the resale of the PIK Shares (or such number which is allowable by the
SEC pursuant to Rule 415 of the Securities Act of 1933, as amended) and








--------------------------------------------------------------------------------

 

shall use its best efforts to cause such registration statement to be declared
effective by the Securities and Exchange Commission and Borrower and Holder
shall enter into a customary registration rights agreement governing the
registration of the PIK Shares.
(e)    Notwithstanding anything herein to the contrary, the maximum number of
shares of Borrower Common Stock to be issued hereunder shall not (i) exceed
19.9% of the outstanding shares of Borrower Common Stock immediately prior to
the date of the Loan Agreement, (ii) exceed 19.9% of the combined voting power
of the then outstanding voting securities of Borrower immediately prior to the
date of the Loan Agreement, in each of subsections (i) and (ii) before the
issuance of the Borrower Common Stock hereunder, or (iii) otherwise exceed such
number of shares of Borrower Common Stock that would violate applicable listing
rules of the NYSE MKT in the event the Borrower stockholders do not approve the
issuance of the Borrower Common Stock hereunder (the “Shareholder Approval” and
the “Share Cap”). In the event the number of shares of Borrower Common Stock to
be issued to Sellers hereunder exceeds the Share Cap, then Borrower shall
instead repay such applicable portion of this Note in cash.
(f)    No issuance of PIK Shares shall be made hereunder until or unless such
PIK Shares are subject to an additional listing application with the NYSE MKT,
to the extent required by applicable NYSE MKT rules and regulations.
3.    Transfer of Note; Restrictions.     
(h)    The Holder understands and acknowledges by its acceptance hereof that (i)
this Note if issued hereunder, the PIK Shares, have not been, and are not being,
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred except in compliance with
applicable federal and state securities laws; and (ii) neither the Borrower nor
any other person is under any obligation to register this Note or the PIK Shares
(except as expressly provided above) under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
(i)    Prior to presentment of this Note for transfer, the Borrower and any
agent of the Borrower may treat the person in whose name this Note is duly
registered on the Note Register as the Holder hereof for the purpose of
receiving payments as herein provided and for all other purposes, whether or not
this Note be overdue, and neither the Borrower nor any such agent shall be
affected or bound by notice to the contrary.
4.    Obligations of the Borrower Herein Are Unconditional. The Borrower’s
obligations to repay this Note at the time, place, interest rate and in the
currency hereinabove stated are absolute and unconditional. This Note and all
other instruments now or hereafter issued in replacement of this Note on the
same or similar terms are direct obligations of the Borrower.
5.    Waiver of Demand, Presentment, etc. To the extent permitted by law, the
Borrower hereby expressly waives demand and presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, bringing of suit and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereunder, regardless of and without any notice, diligence, act or
omission








--------------------------------------------------------------------------------

 

as or with respect to the collection of any amount called for herein. No delay
or omission of the Holder hereof in exercising any right or remedy hereunder
shall constitute a waiver of any such right or remedy. A waiver on one occasion
shall not operate as a bar to, or waiver of, any such right or remedy on any
future occasions.
6.    Attorneys’ Fees; Reimbursable Expenses. In the event it should become
necessary for the Holder to employ counsel to enforce this Note or any other
document entered into by the Borrower in connection herewith, the Borrower
agrees to pay the reasonable and documented attorneys’ fees and costs of the
Holder, irrespective of whether suit is brought, including, without limitation,
any and all pre-judgment and post-judgment attorneys’ fees and costs incurred
(including, without limitation, fees and costs reasonably incurred in connection
with any matter arising under Title 11 of the United States Code). In addition,
the Borrower agrees to pay for all of the Holder’s other reasonable and
documented out-of-pocket costs incurred in connection with the enforcement of
this Note or any other document entered into by the Borrower in connection
herewith, including, without limitation, all of the Holder’s consultants’ fees,
appraisers’ fees, accountants’ fees, and trustee’s fees.
7.    Events of Default. If one or more of the following described “Events of
Default” shall occur:
(a)    the Borrower shall fail to make timely payment of any amount then due and
owing under this Note;
(b)    the Borrower shall fail to make timely payment of any amount then due and
owing under any of the other Closing Documents and the same shall continue
uncured for a period of three (3) business days after the date payment became
due;
(c)    any of the representations or warranties made by the Borrower in any of
the Closing Documents or in any certificate or other written statement
heretofore or hereafter furnished by or on behalf of the Borrower in connection
with the execution and delivery of any of the Closing Documents shall be false
or misleading in any material respect at the time made and the Holder shall have
provided written notice to the Borrower of the alleged misrepresentation or
breach of warranty and the same shall continue uncured for a period of fifteen
(15) business days after such written notice from the Holder;
(d)    if the Borrower shall fail to perform or observe, in any material
respect, any covenant, term, provision, condition, agreement or obligation of
the Borrower under any of the Closing Documents not covered by clause (a), (b)
or (c) above and the Holder shall have provided written notice to the Borrower
of the alleged failure (the “Notice”) and the same shall continue uncured for a
period of thirty (30) days after the Borrower’s receipt of the Notice, unless
such default cannot reasonably be cured within such thirty (30) day period, in
which case, no Event of Default shall be deemed to have occurred so long as the
Borrower commences to cure such default within such thirty (30) day period and
diligently pursues such cure to completion within sixty (60) days of its receipt
of the Notice;








--------------------------------------------------------------------------------

 

(e)    the Borrower shall (i) become insolvent, (ii) make an assignment for the
benefit of creditors or commence proceedings for its dissolution or (iii) apply
for, or consent to the appointment of, a trustee, liquidator, or receiver for
all or a substantial part of its property or business;
(f)    a trustee, liquidator or receiver shall be appointed for the Borrower, or
for a substantial part of its property or business, without its consent and such
appointment is not discharged within sixty (60) days after such appointment;
(g)    any governmental agency, or any court of competent jurisdiction at the
instance of any governmental agency, shall assume custody or control of the
whole or any substantial portion of the assets of the Borrower and such custody
or control shall not be released within forty-five (45) days thereafter;
(h)    any money judgment, writ of attachment, or similar process in excess of
Fifty Thousand Dollars ($50,000) in the aggregate (and not covered by insurance)
shall be entered or filed against the Borrower, or any of its assets, and shall
remain unpaid, unvacated, unbonded or unstayed for a period of ten (10) business
days, or in any event later than five (5) business days prior to the date of any
proposed sale of assets pursuant thereto;
(i)    bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Borrower and, if instituted
against the Borrower, shall not be dismissed within sixty (60) days after such
institution, or the Borrower shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit the material allegations of,
or default in answering a petition filed in, any such proceeding;
(j)    the occurrence of any event of default or other event triggering
acceleration of, or a right to accelerate, any indebtedness by the Borrower, or
any of its subsidiaries, under any note, agreement or other instrument, whether
such indebtedness now exists or is hereafter created, except for amounts owed by
the Borrower to Louise H. Rogers, if such debt is not subject to a subordination
agreement or any right of subordination with the Holder and the principal amount
of such indebtedness exceeds, individually or in the aggregate, Fifty Thousand
Dollars ($50,000); or
(k)    the Holder shall reasonably believe that (i) there has been a material
adverse change in the operations, properties, management or condition (financial
or otherwise) of the Borrower or any of its subsidiaries (taken as a whole), or
(ii) that any litigation, governmental proceeding or investigation has been
commenced against the Borrower or any of its subsidiaries or any officer,
director, member or key employee of the Borrower or any of its subsidiaries,
which has a reasonable probability of materially adversely affecting the
Borrower’s business, operations, assets, liabilities, results of operations
(taken as a whole) or the Borrower’s ability to repay this Note;
then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
in one instance shall not be deemed to be a waiver in another instance or for
any other prior or subsequent Event of Default), at the option of the Holder and
in the Holder’s sole discretion, the Holder may immediately accelerate the
maturity








--------------------------------------------------------------------------------

 

hereof by providing written notice to the Borrower, whereupon all principal and
accrued interest hereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower (anything herein or in any other instrument to
the contrary notwithstanding), and the Holder may immediately enforce any and
all of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law or equity. Upon the occurrence and during the
continuance of an Event of Default, the Rate shall automatically increase by
five percent (5.0%).


8.    Security. As provided in the Loan Agreement and the Pledge Agreement
contemplated thereby, repayment of this Note is secured by a security interest
in the Pledged Shares (as defined in the Pledge Agreement). An Event of Default
under the terms of this Note shall also constitute an event of default under the
Pledge Agreement, the Loan Agreement and any other agreements now or hereafter
entered into by the Borrower to secure payment of this Note.
9.    Subordination. All claims of the Holder to principal, interest and any
other amounts at any time owed under this Note (collectively, “Junior
Indebtedness”) are hereby expressly subordinated in right of payment, as herein
set forth, to the prior payment in full of all Superior Indebtedness (as defined
below). In addition, the Junior Indebtedness is hereby expressly made pari passu
in right of payment to any other unsecured indebtedness incurred, now or in the
future, by the Borrower in favor of a seller or seller-related party as all or
part of the consideration given by the Borrower in an acquisition of stock or
assets for its business, and all other pari passu holders shall be similarly
subordinated to the Superior Indebtedness. For the purpose hereof, “Superior
Indebtedness” shall mean all indebtedness of the Borrower, whether outstanding
on the date of execution of this Note or thereafter created, in favor of Louise
H. Rogers or her assigns. No payment under Junior Indebtedness shall be made by
the Borrower, nor shall the Holder exercise any remedies under the Junior
Indebtedness (including taking any legal action (whether judicial or otherwise)
to collect the Junior Indebtedness), if, at the time of such payment, exercise
or immediately after giving effect thereto, (i) there shall exist any “Default”
or “Event of Default” under any agreements governing any of the Superior
Indebtedness or (ii) the maturity of any of the Superior Indebtedness has been
accelerated and such acceleration has not been waived or such Superior
Indebtedness has not been paid in full; provided, however, that (x) in the event
that the holder of any Superior Indebtedness accelerates such Superior
Indebtedness, then the Holder may accelerate the indebtedness evidenced by this
Note, and (y) if the Borrower is permitted under the terms of the Superior
Indebtedness to pay an amount due and owing under this Note and fails to make
such payment, then so long as the terms of the Superior Indebtedness do not
prohibit such action, the Holder may exercise its rights to be paid such amount,
but only such amount (and Holder shall not be permitted to accelerate
hereunder).
Upon any payment or distribution of assets of the Borrower of any kind or
character, whether in cash, property or securities, to creditors upon any
dissolution or winding up or total or partial liquidation or reorganization of
the Borrower, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, all Superior Indebtedness of the Borrower
shall first be paid in full, or payment thereof provided for in money, before
any payment is made under Junior Indebtedness; and upon any such dissolution or
winding up or liquidation or reorganization, any distribution of assets of the
Borrower of any kind or character, whether in cash, property or securities,








--------------------------------------------------------------------------------

 

to which the Holder as holder of the Junior Indebtedness would be entitled
except for the provisions hereof, shall be paid by the Borrower or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution, or by the Holder if received by Holder,
directly to the holders of the Superior Indebtedness (pro rata to each such
holder on the basis of the respective amounts of such Superior Indebtedness held
by such holder), or their representatives, to the extent necessary to pay all
such Superior Indebtedness in full, in money, after giving effect to any
concurrent prepayment or distribution to or for the benefit of the holders of
such Superior Indebtedness, before any payment or distribution is made to the
Holder with respect to the Junior Indebtedness. If the holders of the Superior
Indebtedness in good faith believe Holder may fail to timely file a proof of
claim in any such proceeding, the holder(s) of the Superior Indebtedness may do
so for Holder.


In the event that any payment or distribution of assets of the Borrower of any
kind or character, whether in cash, property or securities, prohibited by the
foregoing shall be received by the Holder before all the Superior Indebtedness
is paid in full, or provisions made for such payment, in accordance with its
terms, such payment or distribution shall be held for the benefit of, and shall
be paid over or delivered to, the holders of the Superior Indebtedness or their
representative or representatives, as their respective interests may appear, for
application to the payment of all the Superior Indebtedness remaining unpaid to
the extent necessary to pay all such Superior Indebtedness in full, in money, in
accordance with its terms, after giving effect to any concurrent payment or
distribution to or for the holders of such Superior Indebtedness.


The provisions hereof are solely for the purpose of defining the relative rights
of the holders of the Superior Indebtedness on the one hand and the Holder as
holder of the Junior Indebtedness on the other hand, and nothing herein shall
impair, as between the Borrower and the Holder, the obligations of the Borrower
under the Junior Indebtedness, which are unconditional and absolute. With this
in mind, notwithstanding the other provisions of this Section 9, if and so long
as all documents governing the Superior Indebtedness permit one of the actions
restricted by this Section 9, the restriction shall be waived and the restricted
action permitted hereunder.


No right of any present or future holder of any Superior Indebtedness to enforce
the subordination as herein provided shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of the Borrower or any act
or failure to act, in good faith, by any such holder of the Superior
Indebtedness, or any noncompliance by the Borrower with the terms, provisions
and covenants hereof, regardless of any knowledge thereof any holder of the
Superior Indebtedness may have or be otherwise charged with. Without in any way
limiting the generality of the foregoing, the holders of the Superior
Indebtedness may, at any time and from time to time, without the consent of or
notice to the Holder, without incurring responsibility to the Holder and without
impairing or releasing the subordination provided in this Note or the
obligations hereunder of the Holder to the holders of the Superior Indebtedness,
do any one or more of the following: (i) change the manner, place or terms of
payment or extend the time of payment of, or create, renew or alter, the
Superior Indebtedness, or otherwise amend or supplement in any manner the
Superior Indebtedness or any instrument evidencing the same or any agreement
under which the Superior Indebtedness is outstanding; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing the Superior Indebtedness; (iii) release any person liable or








--------------------------------------------------------------------------------

 

contingently liable in any manner for the payment or collection of the Superior
Indebtedness; and/or (iv) exercise or refrain from exercising any rights against
the Borrower or any other person.


Each holder of any Superior Indebtedness, whether such Superior Indebtedness was
created or acquired before or after the issuance of this Note, shall be entitled
to rely on the subordination provisions set forth in this Note.


Notwithstanding the provisions of this Section 9, the Holder shall not be
charged with knowledge of the existence of facts which would prohibit the making
of any payments on the Junior Indebtedness unless and until the holder(s) of the
Superior Indebtedness or their representatives send written notice to Holder of
same.


Subject to the payment in full of all the Superior Indebtedness, Holder as
holder of the Junior Indebtedness shall be subrogated to the rights of the
holders of the Superior Indebtedness to receive payments or distributions of
assets of the Borrower applicable to the Superior Indebtedness until the
Superior Indebtedness shall be paid in full.


The Holder shall confirm (in writing) the above subordination provisions if
requested by any holder of the Superior Indebtedness, and shall execute and
deliver such additional subordination agreements, consistent with the foregoing
as any holder of Superior Indebtedness may require.


10.    Enforceability; Maximum Interest Rate.
(a)    In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note shall not in any way be affected or
impaired thereby.
(b)    Notwithstanding anything to the contrary contained in this Note, the
Borrower shall not be obligated to pay, and the Holder shall not be entitled to
charge, collect, receive, reserve or take interest (“interest” being defined,
for purposes of this paragraph, as the aggregate of all charges which constitute
interest under applicable law that are contracted for, charged, reserved,
received or paid under this Note) in excess of the maximum rate allowed by
applicable law (the “Maximum Lawful Rate”). During any period of time in which
the Rate exceeds such Maximum Lawful Rate, interest shall accrue and be payable
only at such Maximum Lawful Rate; provided, however, that if at any time
thereafter the Rate is less than the Maximum Lawful Rate, the Borrower shall, to
the extent permitted by law, continue to pay interest to the account of the
Holder at the Maximum Lawful Rate until such time as the total interest received
by the Holder is equal to the total interest which the Holder would have
received had the Rate been (but for the operation of this provision) the
interest rate payable. Thereafter, the interest rate payable for the account of
the Holder shall be the Rate unless and until the Rate again would exceed the
Maximum Lawful Rate, in which event this provision shall again apply. In no
event shall the total interest received by the Holder exceed the amount which
the Holder could lawfully have received had the interest been calculated for the
term during which the Holder actually received interest from the








--------------------------------------------------------------------------------

 

Borrower at the Maximum Lawful Rate. If the Holder has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance hereof or to other amounts
(other than interest) payable hereunder to the Holder, and if no such principal
or other amounts are then outstanding, such excess or part thereof remaining
shall be repaid by the Holder to the Borrower. For purposes of this Note, the
term “applicable law” shall mean that law in effect from time-to-time and
applicable to the transaction between the Borrower and the Holder which lawfully
permits the charging and collection of the highest permissible rate of interest
on such transaction and this Note, including the laws of the state of Texas, and
to the extent controlling, laws of the United States of America. Notwithstanding
anything to the contrary in the foregoing, in no event shall this paragraph be
interpreted to provide for any greater amount of interest payable to the Holder
under this Note (including any default interest) than would be provided for
under this Note in the absence of this paragraph.
11.    Entire Agreement. This Note, together with the other applicable Closing
Documents and any exhibits or schedules attached thereto, and any addenda to any
of the foregoing, constitute the full and entire understanding between the
Borrower and the Holder with respect to the subject matter hereof and thereof
and supersede all prior negotiations, agreements and understandings, written or
oral, with respect to such subject matter. No provision of this Note shall be
amended, waived, discharged or terminated other than by a written instrument
signed by the Borrower and the Holder.
12.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Texas without giving effect to applicable
principles of conflict of law. The Parties hereby consent to the nonexclusive
jurisdiction of any state or federal court situated in Harris County, Texas, and
waive any objection based on forum non conveniens, with regard to any actions,
claims, disputes or proceedings relating to this Agreement or any transactions
arising herefrom, or enforcement and/or interpretation of any of the foregoing.
Nothing herein will affect a Party’s right to serve process in any manner
permitted by law, or limit a Party’s right to bring proceedings against another
Party in the competent courts of any other jurisdiction or jurisdictions.
13.    Headings. The headings in this Note are for convenience only, and shall
not be used in the construction of this Note.    
14.    Successors. Any provision of this Note to the contrary notwithstanding,
the Borrower shall not assign any of its rights or obligations hereunder and any
such assignment shall be absolutely void. Subject to the transfer restrictions
arising under applicable law, the Holder may assign and/or participate any of
its interest in this Note to any individual or entity. Each reference herein to
powers or rights of the Holder shall also be deemed a reference to the same
power or right of such assignees, to the extent of the interest assigned to
them. All the covenants, agreements, representations and warranties contained in
this Note shall bind the Borrower and the Holder and their respective
administrators, distributees, successors and permitted assigns, including any
person or entity to whom the Holder has granted a participation interest in this
Note.
15.    No Strict Construction. The Borrower agrees that it has had sufficient
opportunity to review and comment on the provisions of this Note. As a result,
any uncertainty or ambiguity existing herein shall not be interpreted against
the Borrower or the Holder.








--------------------------------------------------------------------------------

 

16.    Waiver of Jury Trial. THE BORROWER AND THE HOLDER EACH WAIVE, TO THE
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE.
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized persons on the Date of Issuance.


The Borrower:


LUCAS ENERGY, INC.






By:                        
Name:
Title:








































--------------------------------------------------------------------------------

 

EXHIBIT C
Form of Subsidiary Guaranty
SUBSIDIARY GUARANTY


This Subsidiary Guaranty (the “Guaranty”) is made and entered into on , 20__, by
and between _____________________, a ______________ [corporation] with its
principal place of business located at ______________________ (the “Guarantor”),
and VICTORY ENERGY CORPORATION and its endorsees, transferees, successors and
assigns (collectively, the “Lender”).


BACKGROUND


On February 26, 2015, the Lender entered into a Pre Merger Loan and Funding
Agreement (the “Loan Agreement”) with Lucas Energy, Inc. (the “Debtor”) pursuant
to which the Lender agreed to loan up to $2,000,000.00 to Debtor, as evidenced
by Debtor’s Secured Delayed Draw Term Note to the Lender dated February 26, 2015
(the “Note”). Capitalized terms used and not otherwise defined herein have the
meanings set forth in the Note or the Loan Agreement.


The Guarantor is a newly-formed, wholly-owned subsidiary of Debtor. As such,
Debtor or the Guarantor is required to enter into certain agreements (including
this Guaranty) with the Lender pursuant to Section 4(h) of the Loan Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the parties hereby agree as follows:


1.    Guaranty. The Guarantor hereby unconditionally, absolutely and irrevocably
guarantees and promises to pay to the Lender, on demand and without offset, in
lawful money of the United States, any and all present or future indebtedness
and/or obligations of Debtor owing to the Lender under the Closing Documents and
any amendments thereto, including, but not limited to, the repayment to the
Lender of all sums which are presently due and owing or which may in the future
become due and owing by Debtor under the Note or otherwise (the “Guarantied
Obligations”). The Guarantied Obligations shall be interpreted in the most
comprehensive sense and shall include, without limitation, any and all advances,
debts, obligations, and liabilities of Debtor, heretofore, now, or hereafter
made, incurred, or created, whether voluntarily or involuntarily (including,
without limitation, any and all attorneys’ fees, costs, premiums, charges,
and/or interest owed by Debtor to the Lender, arising under or in connection
with the Closing Documents), whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether Debtor may be
liable individually or jointly with others, whether recovery upon such
indebtedness may be or hereafter becomes barred by any statute of limitations or
whether such indebtedness may be or hereafter become otherwise unenforceable,
and includes Debtor's prompt, full and faithful








--------------------------------------------------------------------------------

 

performance, observance and discharge of each and every term, condition,
agreement, representation, warranty, undertaking and provision to be performed
by Debtor under the Closing Documents. The Guarantor hereby acknowledges that it
is a wholly-owned subsidiary of the Debtor and that the Guarantor derives
benefit from the financial accommodations provided by the Lender to Debtor
arising under the Closing Documents.
2.    Irrevocability.
(g)     This Guaranty shall be and remain effective as long as any of the
Guarantied Obligations remains unpaid or unperformed, and, prior to full and
final payment and performance of the Guarantied Obligations, this Guaranty shall
be irrevocable and any attempt by the Guarantor to terminate Guarantor's
liability hereunder other than by full and final payment and performance of the
Guarantied Obligations shall be of no force or effect.
(h)    This Guaranty shall continue in full force and effect until the
Guarantied Obligations are fully paid, performed and discharged. The Guarantied
Obligations shall not be considered fully paid, performed and discharged unless
and until all payments by Debtor to the Lender are no longer subject to any
right on the part of any individual or entity whomsoever, including, but not
limited to, Debtor, Debtor as a debtor-in-possession, and/or any trustee in
bankruptcy, to set aside such payments or seek to recoup the amount of such
payments, or any part thereof. The foregoing shall include, by way of example
and not by way of limitation, all rights to recover preferences voidable under
Title 11 of the United States Code. In the event that any such payments by
Debtor to the Lender are set aside after the making thereof, in whole or in
part, or settled without litigation, to the extent of such settlement, all of
which is within the Lender's discretion, the Guarantor shall be liable for the
full amount the Lender is required to repay, plus costs, interest, attorneys'
fees and any and all other expenses which the Lender reasonably paid or incurred
in connection therewith.
3.    Primarily Liable.
(j)    The Guarantor agrees that it is directly and primarily liable to the
Lender, that the Guarantied Obligations hereunder are independent of the
obligations of Debtor, or of any other guarantor, and that a separate action or
actions may be brought and prosecuted against the Guarantor, whether action is
brought against Debtor or any other guarantor or whether Debtor or any other
guarantor is joined in any such action or actions. The Guarantor agrees that any
releases which may be given by the Lender to Debtor or any other guarantor or
endorser shall not release the Guarantor from this Guaranty.
(k)    As a condition to payment or performance by the Guarantor under this
Guaranty, the Lender shall not be required to, and the Guarantor hereby waives
any and all rights to require the Lender to: (i) prosecute or seek to enforce
any remedies against Debtor or any other individual or entity liable to the
Lender on account of the Guarantied Obligations and/or (ii) require the Lender
to seek to enforce or resort to any remedies with respect to any security
interests, liens or encumbrances granted to the Lender by Debtor or any other
individual or entity on account of the Guarantied Obligations.








--------------------------------------------------------------------------------

 

4.    Acceleration. In the event that any bankruptcy, insolvency, receivership
or similar proceeding is instituted by or against the Guarantor and/or Debtor or
in the event that either the Guarantor or Debtor becomes insolvent, makes an
assignment for the benefit of creditors, or attempts to effect a composition
with creditors, or upon any default of Guarantor’s obligations hereunder, then,
at the Lender’s election, without notice or demand, the obligations of the
Guarantor created hereunder shall become due, payable and enforceable against
the Guarantor whether or not the Guarantied Obligations are then due and
payable.
5.    Non-Impairment. The Guarantor also agrees that this Guaranty shall not be
impaired by any waiver, modification, supplement, extension, accord and
satisfaction, amendment or termination of any contract or agreement (or any
portion thereof) to which the Lender and Debtor may hereafter agree, nor by any
modification, release, or other alteration of any of the Guarantied Obligations
or of any security therefor, nor by any agreements or arrangements whatsoever
with Debtor or anyone else.
6.    Altering the Guarantied Obligations. The Guarantor hereby authorizes the
Lender, without notice or demand and without affecting its liability hereunder,
from time to time to:
(k)    renew, compromise, extend, accelerate, amend, waive or otherwise change
the time for payment or any of the other provisions of any of the Guarantied
Obligations, or any part thereof, including, without limitation, increasing or
decreasing the rate of interest thereof;
(l)    take and hold security for the payment of the Guarantied Obligations, and
exchange, enforce, waive, and release any such security;
(m)    apply such security and direct the order or manner of sale thereof as the
Lender in its discretion may determine;
(n)    release or substitute any one or more endorser(s) or guarantor(s); and
(o)    assign, without notice, this Guaranty in whole or in part and/or the
Lender's rights hereunder to anyone at any time.
The Guarantor agrees that the Lender may do any or all of the foregoing in such
manner, upon such terms, and at such times as the Lender, in its discretion, may
deem advisable, without, in any way or respect, impairing, affecting, reducing
or releasing the Guarantor from its obligations hereunder and the Guarantor
hereby consents to each and all of the foregoing acts, events and/or
occurrences.


7.    Waivers.
(l)    The Guarantor hereby waives any right to assert against the Lender any
defense (legal or equitable), set-off, counter-claim, and/or claim which the
Guarantor may now or at any time hereafter have against Debtor and/or any other
individual or entity liable to the Lender in any way or manner, except the
defense of discharge by payment in full.








--------------------------------------------------------------------------------

 

(m)    The Guarantor hereby waives all defenses, counterclaims and off-sets of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity and/or enforceability of any of the
Closing Documents.


(n)    The Guarantor hereby waives any right of subrogation the Guarantor has or
may have as against Debtor with respect to the Guarantied Obligations. In
addition, the Guarantor hereby waives any right to proceed against Debtor, now
or hereafter, for contribution, indemnity, reimbursement, and any other
suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which the Guarantor may now have or hereafter have as against Debtor with
respect to the Guarantied Obligations. The Guarantor also hereby waives any
right to recourse to, or with respect to, any asset of Debtor. The Guarantor
agrees that in light of the immediately foregoing waivers, the execution of this
Guaranty shall not be deemed to make the Guarantor a “creditor” of Debtor, and
that for purposes of Sections 547 and 550 of the United States Bankruptcy Code
(11 U.S.C. Sections 547, 550), the Guarantor shall not be deemed a “creditor” of
Debtor.
(o)    The Guarantor hereby waives all presentments, demands for performance,
notices of non-performance, protests, notices of protest, notices of dishonor,
notices of default, notice of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional indebtedness, and all
other notices or formalities to which the Guarantor may be entitled.
(p)    The Guarantor also waives all rights and defenses that the Guarantor may
have because the Guarantied Obligations are now or hereafter secured by real
property. This means, among other things: (i) the Lender may collect from the
Guarantor without first foreclosing on any real or personal property collateral
pledged by Debtor and (ii) if the Lender forecloses on any real property
collateral pledged by Debtor, (A) the amount of the debt may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price and (B) the Lender may collect from
the Guarantor even if the Lender, by foreclosing on the real property
collateral, has destroyed any right the Guarantor may have to collect from
Debtor. This is an unconditional and irrevocable waiver of any rights and
defenses the Guarantor may have because Debtor’s debt is or may hereafter be
secured by real property.
(q)    The Guarantor waives all rights and defenses arising out of an election
of remedies by the Lender, even though that election of remedies, such as
non-judicial foreclosure with respect to security for the Guarantied
Obligations, has destroyed Guarantor's rights of subrogation and reimbursement
against the principal by the operation of applicable law or otherwise.
(r)    The Guarantor waives any right to claim that the Lender has failed to
proceed in a commercially reasonable manner in connection with the Lender’s
foreclosure upon any security pledged by Debtor.                 
(s)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, THE GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY AND ALL BENEFITS








--------------------------------------------------------------------------------

 

OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY APPLICABLE STATE LAW.


8.    Subordination. Any and all present and future debts and obligations of
Debtor to the Guarantor are hereby postponed in favor of and subordinated to the
full payment and performance of all present and future debts and obligations of
Debtor to the Lender. All monies or other property of the Guarantor at any time
in the Lender's possession may be held by the Lender as security for any and all
obligations of the Guarantor to the Lender no matter how or when arising,
whether absolute or contingent, whether due or to become due, and whether under
this Guaranty or otherwise. The Guarantor also agrees that the Lender's books
and records showing the account between the Lender and Debtor shall be
admissible in any action or proceeding and shall be binding upon the Guarantor
for the purpose of establishing the terms set forth therein and shall constitute
prima facie proof thereof.
9.    Debtor’s Financial Condition. The Guarantor is presently informed of the
financial condition of Debtor and of all other circumstances which a reasonable
inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations. The Guarantor hereby covenants that it will continue to
keep itself informed of Debtor's financial condition, the status of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment. Absent a written request for such information by the Guarantor to
the Lender, the Guarantor hereby waives its right, if any, to require the Lender
to disclose to it any information which the Lender may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of or revocation by any other guarantor.
10.    Miscellaneous.
(c)    Each of the rights, powers and remedies of the Lender provided in this
Guaranty or now or hereafter existing at law or in equity shall be cumulative
and concurrent, and the exercise by the Lender of any one or more of such
rights, powers or remedies shall not preclude the Lender’s simultaneous or later
exercise of any or all such other rights, powers, or remedies. No failure or
delay on the part of the Lender to exercise any right, power or remedy shall
operate as a waiver thereof, and no notice or demand which may be given or made
upon the Guarantor by the Lender shall limit or impair the Lender’s right to
take any action or to exercise any right, power or remedy without notice or
demand.
(d)    This Guaranty shall continue and remain in full force and effect until
the Guarantied Obligations, together with all accrued interest and costs of
collection, have been paid in full and satisfied.
(e)    This Guaranty contains the entire understanding of the parties with
respect to its subject matter and supersedes all prior agreements, negotiations
and understandings, written or oral, with respect to such subject matter. No
provision of this Guaranty shall be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.








--------------------------------------------------------------------------------

 

(f)    This Guaranty shall be deemed to have been made in the state of Texas and
the validity of this Guaranty, its construction, interpretation and enforcement,
and the rights of the Guarantor and the Lender and concerning any collateral
securing this Guaranty, shall be determined under, governed by and construed in
accordance with the laws of the state of Texas. The Guarantor agrees that all
actions or proceedings arising in connection with this Guaranty shall be tried
and litigated only in the state and federal courts located in Harris County,
Texas. The Guarantor waives any right it may have to assert the doctrine of
forum non conveniens or to object to such venue and hereby consents to any court
ordered relief.
(g)    This Guaranty may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement.
(h)    Any notices required or permitted to be given under the terms of this
Agreement shall be in writing and sent by U. S. Mail or delivered personally or
by overnight courier or via facsimile or e-mail (if via facsimile or e-mail, to
be followed within one (1) business day by an original of the notice document
via overnight courier) and shall be effective (i) five (5) business days after
being placed in the mail, if sent by registered mail, return receipt requested,
(ii) upon receipt, if delivered personally, (iii) upon delivery by facsimile or
e-mail (if received between 8:00 a.m. and 5:00 p.m. PST; otherwise delivery
shall be considered effective the following business day) or (iv) one (1)
business day after delivery to a courier service for overnight delivery, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be as set forth on the signature pages to this Agreement.
Each party shall provide written notice to the other party of any change in
address.
(i)    The headings of this Guaranty are for convenience of reference and shall
not form a part of, or affect the interpretation of this Guaranty. No
uncertainty or ambiguity herein shall be construed or resolved against the
Guarantor or the Lender, whether under any rule of construction or otherwise.
This Guaranty shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties.
(j)    If any provision of this Guaranty shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Guaranty in that
jurisdiction or the validity or enforceability of any provision of this Guaranty
in any other jurisdiction.
(k)    No party shall assign this Guaranty or any rights or obligations
hereunder without the prior written consent of the other parties hereto;
provided, however, the Lender may assign some or all of its rights and
obligations hereunder to any assignee of all or any part of the Note in
accordance with the terms of the Loan Agreement.
(l)    This Guaranty is intended for the benefit of the parties hereto and their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other individual or entity.
(m)    Each party shall do and perform, or cause to be done and performed, at
its expense (subject to any contrary provision in the Loan Agreement), all such
further acts and things,








--------------------------------------------------------------------------------

 

and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Guaranty and the
consummation of the transactions contemplated hereby.
(n)    If either party to this Guaranty shall bring any action for relief
against the other arising out of or in connection with this Guaranty, in
addition to all other remedies to which the prevailing party may be entitled,
the losing party shall be required to pay to the prevailing party a reasonable
sum for attorney's fees and costs actually incurred in bringing or defending
such action and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment. Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of attorney's fees and costs actually incurred in enforcing such
judgment. For the purposes of this paragraph, attorney's fees shall include,
without limitation, fees incurred with respect to the following: (i)
post-judgment motions, (ii) contempt proceedings, (iii) garnishment, levy and
debtor and third party examinations, (iv) discovery, (v) bankruptcy litigation
and (vi) any appellate proceedings.
(o)    THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY.








--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized persons on the date first written
above.            


The Guarantor:


[NAME OF SUBSIDIARY]




By:                    
Name:                        Title:


The Lender:


VICTORY ENERGY CORPORATION


By:                    
Name:
Title:












--------------------------------------------------------------------------------

 



ANNEX I
Exceptions to Representations and Warranties of Lucas
(See Attached)
None




